              Case 3:19-cv-01726-JCH Document 49 Filed 11/18/19 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


 LIFETOUCH NATIONAL SCHOOL
 STUDIOS, LLC


                            Plaintiff,                  C.A. No. 3:19-cv-01726-JCH

 v.


 WALSWORTH PUBLISHING COMPANY                             NOVEMBER 18, 2019
 d/b/a WALSWORTH YEARBOOKS,
 DEBRA COHEN, RISA NITKIN, SUSAN
 GILLAM, and ALEXANDER WILSON,

                            Defendants.


                                    PRELIMINARY INJUNCTION

           Before this Court is a Joint Motion for Entry of a Stipulated Preliminary Injunction filed

by Plaintiff Lifetouch National School Studios, LLC’s (“Lifetouch”) and Defendants Walsworth

Publishing Company d/b/a Walsworth Yearbooks (“Walsworth”), Debra Cohen (“Cohen”), Risa

Nitkin (“Nitkin”), Susan Gillam (“Gillam”). The Parties have stipulated that Walsworth, Cohen,

Nitkin, and Gillam (collectively, the “Enjoined Parties”) will be enjoined while this action is

pending or until further notice of the Court and have further stipulated that Lifetouch will not be

required to post additional bond for issuance of a preliminary injunction.

           Upon the stipulation of all parties, who stipulate that the requirements of Rule 65 for

entry of the following relief are met, this Court Orders that:

           (a) The Enjoined Parties and all those acting in concert with them or on their behalf, are

required to immediately cease and desist from any use or disclosure of, or copying of, any

documents and information (and copies thereof) in their possession, custody, or control, relating

4847-7843-7548.3

CORE/0084861.0102/156040760.5
              Case 3:19-cv-01726-JCH Document 49 Filed 11/18/19 Page 2 of 6



to the business of Lifetouch, and which documents or information or copies thereof were

obtained, directly or indirectly, from Nitkin’s Lifetouch-provided computer and Cohen’s

Lifetouch-provided computer, or otherwise obtained, directly or indirectly, by Nitkin or Cohen

while employed by Lifetouch (collectively, the “Lifetouch Materials”); provided, however, that

this shall not prevent counsel for the Enjoined Parties from making such copies as are needed for

their representation of parties in this case of any Lifetouch Materials that may be produced in

discovery, subject to the requirements of the Standing Protective Order, and which shall

presumptively be designated as “Confidential-Attorneys’ Eyes Only” for a period of fourteen

(14) days and presumptively “Confidential” thereafter unless otherwise re-designated by

Lifetouch or challenged by a Defendant under the terms of the Protective Order;

           (b) The Enjoined Parties, and all those acting in concert with them or on their behalf, are

required to immediately cease and desist from any contact with, or solicitation of business from

or with, any of the customers or potential customers with respect to which Cohen or Nitkin

called upon, solicited, or made sales at any time during the thirty-six (36) month period

preceding the termination of their employment (collectively, the “Lifetouch Customers,” of

which Plaintiff will provide a list to the Enjoined Parties); provided, however, that this restraint

is not intended to prevent Walsworth from soliciting business in this territory through the

following employees, so long as any such employees make no use of Lifetouch Materials,

whether obtained directly or indirectly from Cohen or Nitkin or obtained in any other way:

           (1) Jeff Wood or his replacement, if any, should he no longer be employed by
           Walsworth;

           (2) Alex Wilson or his replacement, if any, should he no longer be employed by
           Walsworth, except that Wilson shall not call on schools who were actual customers of
           Cohen/Nitkin at Lifetouch as opposed to prospects;

           (3) Kevin Simoneau or his replacement, if any, should he no longer be employed by
           Walsworth;

4847-7843-7548.3

CORE/0084861.0102/156040760.5
              Case 3:19-cv-01726-JCH Document 49 Filed 11/18/19 Page 3 of 6



and provided, further, that Walsworth shall not permit employees Jim Worthington, Julie

Marshall or Rhonda O'Dea to contact the Lifetouch Customers;


           (c) The Enjoined Parties, and all those acting in concert with them or on their behalf

including Walsworth employees Jim Worthington, Julie Marshall and Rhonda O'Dea, are

required to preserve any and all documents (in hard copy or electronic formats) in their

possession, custody, or control containing, relating to, or embodying the Lifetouch Materials,

and any and all documents (in hard copy or electronic formats) in their possession, custody or

control relating to any customer that the person knows or has reason to know to be a Lifetouch

customer in Connecticut, Rhode Island and Massachusetts;


           (d) The images recovered from Cohen’s, Nitkin’s, and Gillam’s mobile devices by the

third party vendor, QDiscovery, shall be held in escrow during the pendency of this action by the

respective defense counsel and until further Order of this Court or agreement of the parties, and

such images shall be subject to searches and production as agreed to by the parties or, absent

agreement, pursuant to further Order of this Court;

           (e) Within fourteen (14) days of entry of this Order, Cohen, Nitkin, and all those acting in

concert with them or on their behalves, are required to return to Lifetouch all property belonging

to Lifetouch or containing Lifetouch data in their possession, custody, or control, including, but

not limited to, yearbook samples and extra copies of customer yearbooks, external drives, and

any other physical Lifetouch property or data. To the extent that Cohen and/or Nitkin have

external drives in their possession, custody, or control containing both personal data and

Lifetouch property or data, Cohen and/or Nitkin are required to submit such external drives to be

imaged within three (3) business days of this Order to a third party vendor so that the contents of

such devices can be imaged/duplicated, preserved, and held in escrow during the pendency of

4847-7843-7548.3

CORE/0084861.0102/156040760.5
              Case 3:19-cv-01726-JCH Document 49 Filed 11/18/19 Page 4 of 6



this action and until further Order of the Court. The images of Cohen’s and/or Nitkin’s external

drives held in escrow shall be subject to searches and production as agreed to by the parties or,

absent agreement, pursuant to further Order of this Court.

           (f) Walsworth has obtained through a qualified third-party digital forensics consultant an

image of the mobile phone of employee Jim Worthington, and will obtain such an image of the

mobile phones of Julie Marshall and Rhonda O'Dea. Those images will be held in escrow by

counsel for Walsworth or his forensics consultant during the pendency of this action and until

further Order of the Court, and may be subject to searches and production as agreed to by the

parties or, absent agreement, pursuant to further Order of this Court, subject to appropriate

protections for personal information;

           (g) The Enjoined Parties, and all those acting in concert with them or on their behalf, are

required to provide a full listing pursuant to a protocol agreed to by the parties or, absent

agreement, as ordered by the Court, of (a) all Lifetouch Materials received by Walsworth directly

or indirectly from Cohen or Nitkin, together with the current or last known location of such

Lifetouch Materials; (b) Lifetouch Customers signed by Walsworth since September, 2019 and a

statement of the contracted revenue from each, which sums may be designated as "confidential"

or "confidential-attorney's eyes only" under the protective order in this case; and (c) such other

information as the parties may agree or the Court may order;




4847-7843-7548.3

CORE/0084861.0102/156040760.5
              Case 3:19-cv-01726-JCH Document 49 Filed 11/18/19 Page 5 of 6




           (h) The bond posted by Lifetouch in connection with this Court’s Temporary Restraining

Order in the amount of $40,000 (forty thousand dollars) is sufficient security for the entry of this

Preliminary Injunction.


SO ORDERED.


           Dated at New Haven Connecticut this 18th day of November 2019.


                                                      _/s/ Janet C. Hall___________
                                                      Janet C. Hall
                                                      United States District Judge




4847-7843-7548.3

CORE/0084861.0102/156040760.5
              Case 3:19-cv-01726-JCH Document 49 Filed 11/18/19 Page 6 of 6



Stipulated to by:

 LIFETOUCH NATIONAL SCHOOL                       WALSWORTH PUBLISHING COMPANY,
 STUDIOS, LLC                                    INC. d/b/a WALSWORTH YEARBOOKS,
                                                 SUSAN GILLAM, and ALEXANDER
 By its Attorneys,                               WILSON

 /s/ Matthew T. McLaughlin                       By their Attorneys,
 Stacie B. Collier, Bar No. CT 18895
 Matthew T. McLaughlin (admitted pro hac vice)   /s/ Sean W, Colligan
 Aaron F. Nadich (admitted pro hac vice)         Sean W. Colligan, Bar No, ct10124
 Nixon Peabody LLP                               Stinson LLP
 One Citizens Plaza, Suite 500                   1201 Walnut Street, Suite 2900
 Providence, RI 02903                            Kansas City, MO 64106
 (401) 454-1000                                  Telephone: (816) 842-8600
 November 18, 2019                               Facsimile: (816) 691-3495
 sbcollier@nixonpeabody.com                      Sean.colligan@stinson.com
 mmclaughlin@nixonpeabody.com
 anadich@nixonpeabody.com                        /s/ Charles Donald Neville
                                                  C. Donald Neville, Esq.
                                                 Federal Bar No ct24001
                                                 KROLL, McNAMARA, EVANS
                                                 & DELEHANTY, LLP
                                                 65 Memorial Road, Suite 300
                                                 West Hartford, CT 06107
                                                 (860) 561-7070 - phone
                                                 (860) 561-7075 – fax
                                                 DNeville@kmelaw.com

                                                 DEBRA COHEN and RISA NITKIN

                                                 By their Attorneys,

                                                 /s/ Andrew B. Nevas
                                                 Andrew B. Nevas
                                                 Federal Bar No. ct 05059
                                                 Calvin K. Woo
                                                 Federal Bar No. ct24497
                                                 VERRILL DANA LLP
                                                 33 Riverside Avenue
                                                 Westport, Connecticut 06880
                                                 Telephone: (203) 222-0885
                                                 Facsimile: (203) 226-8025
 November 18, 2019                               anevas@verrill-law.com
                                                 cwoo@verrill-law.com



4847-7843-7548.3

CORE/0084861.0102/156040760.5
